   Case 1:20-cv-00619-MN Document 7 Filed 06/02/20 Page 1 of 6 PageID #: 31




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                   )
ROTABLADE SYSTEMS LLC,                             )
                                                   )
                           Plaintiff,              )
                                                   )
                v.                                 )    C.A. No. 20-619 (MN)
                                                   )
NEWEGG INC.,                                       )    JURY TRIAL DEMANDED
                                                   )
                           Defendant.              )
                                                   )

      DEFENDANT NEWEGG INC.’S ANSWER AND AFFIRMATIVE DEFENSES

       Defendant, Newegg Inc. (hereinafter “Newegg” or “Defendant”), by and through its

undersigned counsel, hereby answers the Complaint of Plaintiff, Rotablade Systems LLC

(hereinafter “Rotablade” or “Plaintiff”), as follows:

                                            PARTIES

       1.      Newegg is without sufficient information to either admit or deny the averments of

this paragraph of the Complaint, and on this basis denies said averments.

       2.      Admitted.

                                        JURISDICTION

       3.      This paragraph states a legal conclusion regarding subject matter jurisdiction to

which no response is required.

       4.      This paragraph states a legal conclusion regarding subject matter jurisdiction to

which no response is required.

       5.      This paragraph states a legal conclusion regarding personal jurisdiction to which

no response is required. Newegg admits that it is a Delaware corporation. Newegg denies that it
   Case 1:20-cv-00619-MN Document 7 Filed 06/02/20 Page 2 of 6 PageID #: 32




has engaged in systematic and continuous business activities in Delaware. Newegg denies that it

has committed acts of infringement in this District or any other District.

                                             VENUE

        6.      This paragraph states legal conclusions regarding venue to which no response is

required. Newegg admits that it is a Delaware corporation. Newegg denies that it has an

established place of business in this District. Newegg denies that it has committed acts of

infringement in this District or any other District. Newegg denies that Plaintiff has suffered

harm in this district due to any acts of Newegg.

                                       PATENT-IN-SUIT

        7.      Newegg is without sufficient information to either admit or deny the averments of

this paragraph of the Complaint, and on this basis denies said averments.

                                       THE ’843 PATENT

        8.      Newegg admits only that the recited patent number, title, filing date, and issue

date match the information on the face of the patent document attached as Exhibit 1 to the

Complaint. Newegg is without sufficient information to either admit or deny the veracity of this

information, and on this basis denies said averments.

        9.      This paragraph states a legal conclusion regarding validity and enforceability to

which no response is required. To the extent a response is required, the averments of this

paragraph are denied.

                     COUNT 1: INFRINGEMENT OF THE ’843 PATENT

        10.     Newegg incorporates its responses to paragraphs 1-9 of the Complaint as if set

forth in their entirety.




                                                   2
   Case 1:20-cv-00619-MN Document 7 Filed 06/02/20 Page 3 of 6 PageID #: 33




       11.     Denied. The ‘843 patent is directed to a rotating blade that is hit by a fluid flow,

such as a wind turbine blade. Multiple claim limitations of the asserted claims are not present in

the accused Noctua CPU cooler. Fundamentally, the claims require that the blade must rotate

due to a force on the blade caused by a fluid flow coming in contact with the blade, such as

would occur on a wind turbine blade when wind comes in contact with the blades. The blades of

the accused Noctua CPU cooler are rotated by a motor powered by an external electricity source.

       12.     Denied. See response to paragraph 11 of the Complaint. In addition, Newegg

specifically denies that its employees use or test the accused products.

       13.     This paragraph states a legal conclusion regarding notice.        To the extent a

response is required, Newegg admits that the Complaint constitutes notice of the contents

thereof.

       14.     Denied. See response to paragraph 11 of the Complaint.

       15.     Denied. See response to paragraph 11 of the Complaint.

       16.     Denied. See response to paragraph 11 of the Complaint.

       17.     Denied. See response to paragraph 11 of the Complaint.

       18.     Denied. See response to paragraph 11 of the Complaint.

       19.     Denied.

                                PLAINTIFF’S JURY DEMAND

       20.     Plaintiff’s Jury Demand does not require a response by Defendant.

                            PLAINTIFF’S PRAYER FOR RELIEF

       Defendant denies that Plaintiff is entitled to any of the relief in Paragraphs (A) through

(E) of the section of Plaintiff’s Complaint entitled “Prayer for Relief” and deny any allegations

contained therein.



                                                 3
   Case 1:20-cv-00619-MN Document 7 Filed 06/02/20 Page 4 of 6 PageID #: 34




                                  AFFIRMATIVE DEFENSES

       The following defenses are raised to the extent that discovery reveals the same to be

appropriate. Defendant reserves the right to allege additional defenses of which it becomes

aware during the court of this action.

                              FIRST AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

       The Complaint, and each and every purported claim for relief therein, fails to allege facts

sufficient to state a claim against Newegg.

                             SECOND AFFIRMATIVE DEFENSE
                                   (Noninfringement)

       Newegg has not infringed and is not infringing the asserted ’843 patent under any theory,

including direct infringement, infringement by inducement, or contributory infringement.

                              THIRD AFFIRMATIVE DEFENSE
                                       (Invalidity)

       The ’843 patent and all of the claims thereof are invalid for failure to comply with one or

more of the requirements for patentability, including those set forth in the Patent Act, 35 U.S.C.

§§ 1 et seq., including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

                            FOURTH AFFIRMATIVE DEFENSE
                                     (Estoppel)

       Plaintiff is estopped from claiming that the ’843 patent covers any product sold by

Newegg by virtue of prior art and/or prosecution history.

                              FIFTH AFFIRMATIVE DEFENSE
                              (Waiver, Laches, and Acquiescence)


                                                 4
   Case 1:20-cv-00619-MN Document 7 Filed 06/02/20 Page 5 of 6 PageID #: 35




       Plaintiff’s claims for damages and other relief are barred in whole or in part by the

equitable doctrines of waiver, laches, and/or acquiescence, including but not limited to Plaintiff’s

(including Plaintiff’s predecessors, assignors, etc.) unreasonable delay in asserting the ’843

patent against Newegg.

                              SIXTH AFFIRMATIVE DEFENSE
                            (Failure to Mark and/or Provide Notice)

       To the extent that Plaintiff seeks damages for any alleged infringement prior to the

marking of a product covered by the ’843 patent, or prior to Plaintiff’s giving actual notice of the

’843 patent to Newegg, its claims are barred pursuant to 35 U.S.C. § 287(a).

                             NEWEGG’S PRAYER FOR RELIEF

       WHEREFORE, Newegg respectfully requests that the Court enter judgment in favor of

Newegg and against Plaintiff, as follows:

       A.      that Plaintiff takes nothing by the Complaint and that the Complaint be dismissed

with prejudice;

       B.      that Newegg does not infringe and has not infringed any claim of the ’843 patent

under any theory;

       C.      that each asserted claim of the ’843 patent is invalid and/or unenforceable;

       D.      that no injunctive relief shall issue in favor of Plaintiff;

       E.      that no damages shall be awarded to Plaintiff;

       F.      that no costs, expenses, or attorneys’ fees shall be awarded to Plaintiff;

       G.      that no other relief shall be awarded to Plaintiff;

       H.      that this case is declared exceptional pursuant to 35 U.S.C. § 285 and that

attorneys’ fees shall be awarded to Newegg;



                                                   5
   Case 1:20-cv-00619-MN Document 7 Filed 06/02/20 Page 6 of 6 PageID #: 36




       I.      that costs and expenses shall be awarded to Newegg; and

       J.      that such other and further relief as the Court deems just and proper shall be

awarded to Newegg.

                                       JURY DEMAND

       Under Federal Rule of Civil Procedure 38(b), Defendant respectfully requests a trial by

jury on all matters raised in its Answer and Affirmative Defenses or in Plaintiff’s Complaint.

                                                     Respectfully submitted,


Dated: June 2, 2020                                  /s/ Francis DiGiovanni
                                                     Francis DiGiovanni (#3189)
                                                     Thatcher A. Rahmeier (#5222)
                                                     FAEGRE DRINKER BIDDLE & REATH LLP
                                                     222 Delaware Avenue, Suite 1410
                                                     Wilmington, DE 19801
                                                     302.467.4200
                                                     francis.digiovanni@faegredrinker.com
                                                     thatcher.rahmeier@faegredrinker.com

                                                     OF COUNSEL:

                                                     Kent E. Baldauf, Jr.
                                                     Bryan P. Clark
                                                     THE WEBB LAW FIRM
                                                     One Gateway Center
                                                     420 Ft. Duquesne Blvd., Suite 1200
                                                     Pittsburgh, PA 15222
                                                     412.471.8815
                                                     kbaldaufjr@webblaw.com
                                                     bclark@webblaw.com

                                                     Attorneys for Defendant




                                                6
